IN THE SUPREME COURT OF IOWA
                                 No. 09–0932

                            Filed March 19, 2010


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Appellee,

vs.

SCOTT ALDEN SOBEL,

      Appellant.



      On appeal of the report of the Grievance Commission of the Supreme

Court of Iowa.



      Appeal by respondent from grievance commission decision finding

respondent committed ethical misconduct and recommending a suspension.

PUBLIC REPRIMAND.



      David L. Brown and Alexander E. Wonio of Hansen, McClintock &

Riley, Des Moines, for appellant.



      Charles L. Harrington and Elizabeth E. Quinlan, Des Moines, for

appellee.
                                         2

CADY, Justice.

        The Iowa Supreme Court Attorney Disciplinary Board charged Scott A.

Sobel    with   numerous    violations   of   the   Iowa   Code   of   Professional

Responsibility for Lawyers primarily resulting from his representation of two

clients in a criminal matter.    The Grievance Commission of the Supreme

Court of Iowa found Sobel violated the code of professional responsibility. It

recommended Sobel be suspended from the practice of law for a period not

less than six months.      On our review, we find Sobel violated the code of

professional responsibility and impose a public reprimand.

        I. Background Facts and Proceedings.

        Scott A. Sobel is an Iowa lawyer who practices law in Des Moines. He

was admitted to practice in Iowa in 1983. He graduated from Drake Law

School and received his undergraduate degree from Grinnell College. Many

of his clients are immigrants, and he has developed a reputation for

accepting cases from clients with limited financial means. Sobel has been

recognized for his volunteer work in assisting refugees in the community. He

has no prior disciplinary record.

        In October 2002, Sobel agreed to represent David and Cindy Luu after

they were charged with multiple counts of illegal commercialization of

wildlife. The Luus are immigrants from Thailand and operate a grocery store

in Des Moines. Cindy immigrated to Iowa in 1976 and graduated from high

school in Des Moines. David immigrated to Iowa a short time later, and he

has a ninth-grade education. David and Cindy married in Des Moines.

        The Luus were charged by the state with purchasing and reselling

game fish harvested in Iowa from their grocery store.         The charges were

brought after police and conservation officers from the Iowa Department of

Natural Resources (DNR) executed a search warrant at the grocery store on

October 21, 2002. Following the search, conservation officers met with the
                                      3

Luus in the back office of the store to discuss their investigation into the

illegal harvesting and selling of fish in certain areas of Des Moines. Although

an interpreter was at the scene, the conservation officers did not use the

interpreter when they talked to the Luus because they felt they were able to

effectively communicate with them without any interpreter assistance. The

Luus were cooperative throughout the discussions and spoke about the

selling and buying of fish.

      The Luus contacted Sobel to represent them because he had

represented them on various business and regulatory matters over the prior

ten years. The Luus did not execute a written waiver and acknowledgement

of the potential conflict of joint representation when they met with Sobel.

Sobel testified at the disciplinary hearing that he explained the potential

problem of joint representation to the Luus, but the Luus declined to sign a

written waiver. David Luu denied the occurrence of any such conversation

and testified that he would have signed a waiver if Sobel had asked him to

do so.       Cindy Luu could not recall any conversation about joint

representation.

      David Luu gave Sobel a retainer fee in the form of a check in the

amount of $2000.      Sobel placed the retainer in his trust account and

subsequently withdrew the money during the course of the representation.

He never provided the Luus with a written accounting of the legal services he

performed.

      During the course of the representation, Sobel and the Luus met with

the prosecuting attorney, Daniel C. Voogt, an assistant Polk County

attorney, and the conservation officer in charge of the investigation.     The

meeting occurred at the Polk County Attorney’s office.         The case was

proceeding in the direction of a plea agreement at the time, and officials from

the DNR sought cooperation from the Luus as a part of the agreement. At
                                      4

this meeting, Sobel was given photographs depicting individuals who state

investigators suspected were involved in the harvesting and selling of Iowa

game fish.      The Luus later provided information to Sobel about the

individuals during a conference in his law office.    Sobel documented the

information provided by the Luus on the photographs.

      Voogt believed the Luus understood the investigation and the

proceedings based on his interaction with them at the meeting. He further

believed the Luus understood that part of their cooperation would require

them to identify other individuals in the community who were involved in the

illegal fish operation. Voogt expressed his belief that the Luus understood

English and did not “have any concerns about the Luus’ ability to

understand what was going on.”

      A plea agreement was eventually reached and memorialized in a

memorandum of understanding. The Luus agreed to plead guilty to twenty

counts of Unlawful Commercialization of Wildlife and to pay a fine of $1000

for each count plus $15 for each fish recovered in the investigation, together

with the costs of the investigation. The agreement provided the Luus would

also be placed on probation, and they agreed to cooperate with the state in

its continued investigation and prosecution of other individuals.

      The Luus expressed two concerns to Sobel about the guilty pleas.

First, they feared publicity over the case and wanted to keep it out of the

news. Second, they were reluctant to appear in court before a judge out of

fear of “losing face.”

      Sobel conferred with Voogt, who agreed his office would not notify the

news media of the guilty plea and sentencing proceedings. Sobel then made

a representation to the Luus that was understood by them to mean the case

would not be made public. Sobel testified at the disciplinary hearing that his

comments were not a specific promise, but an expression of his belief that
                                       5

the news media would not be notified of the proceedings in the case. Sobel

never considered asking officials from the DNR to refrain from publicizing

the case.

      Sobel and the Luus appeared at the Polk County Courthouse on

November 22, 2002, for the purpose of entering the pleas of guilty and for

the court to impose sentence. Voogt appeared for the state, and the case

was assigned to District Associate Judge Cynthia Moisan. The recollections

of the individuals involved in the proceeding differed significantly over the

question of whether the Luus personally appeared before the judge.

However, it was clear the Luus were reluctant and embarrassed to personally

appear before the judge. Moreover, Sobel and Voogt discussed the possibility

of waiving the personal appearance of the Luus in court and disposing of the

case by a written plea and sentencing. This discussion occurred while the

Luus waited outside the courtroom in the hallway of the courthouse, and the

discussion eventually included Judge Moisan. It was also undisputed that

the written plea of guilty was ultimately accepted by the judge, and the

sentence was imposed at the same time. Furthermore, the proceeding was

not reported.     The sentence imposed was consistent with the prior

agreement.

      Voogt testified at the disciplinary hearing he could not specifically

recall if the Luus were in the courtroom when the judge accepted the pleas

and imposed the sentences.       However, he thought they may have been

“sitting in the front row.” Nevertheless, he could not recall any case from all

the cases he had handled in the past when the defendant was not present

for sentencing for an indictable offense.

      The Luus expressed no problems or complaints until a few weeks after

sentencing when the DNR issued a news release about the case. The news

release was followed by an article published in the Des Moines Register. The
                                       6

article upset the Luus. Around the same time, Sobel gave the Polk County

Attorney the information provided to him by the Luus about the other

individuals involved in the illegal commercialization of fish, as documented

on the photographs of the suspects. Sobel took this action with the belief

that it was consistent with the cooperation agreement.

      A short time later, the Luus terminated their professional relationship

with Sobel due to the public disclosure of the case.       Sobel responded by

filing motions to withdraw. The Luus obtained new counsel, claiming they

had little understanding of the criminal proceeding against them due to the

lack of an interpreter. As a result, they felt the disposition of the case was

unfair and blamed Sobel.      The Luus eventually filed an application for

postconviction relief, alleging Sobel provided ineffective assistance of counsel

in representing them in the criminal proceeding.           The application for

postconviction relief was filed in June 2003.

      The postconviction relief application alleged several grounds of

ineffective assistance of counsel, including the failure of Sobel to provide or

request an interpreter for the Luus during the criminal proceeding.         The

application claimed the absence of an interpreter caused the Luus to fail to

fully understand the criminal proceedings against them, including the

written plea bargain and cooperation agreement.

      At the postconviction hearing, Sobel testified under oath he appeared

at the hearing on the plea and sentencing in the criminal proceeding with

the Luus. He testified the Luus were present with him in the courtroom, and

he informed Judge Moisan that the Luus did not desire to have an

interpreter for the hearing, contrary to his advice.     Sobel further testified

Judge Moisan briefly questioned the Luus about their decision to decline an

interpreter, and she then proceeded with the hearing by accepting the pleas

and imposing the sentence.      Sobel responded to requests for admissions
                                       7

during the course of the proceedings and expressed his belief that the Luus

did appear in court and were questioned by the judge.

      The Luus testified they never appeared before a judge for the plea and

sentencing.   They also testified they had a limited understanding of the

English language and of the criminal proceeding. Judge Moisan, her court

reporter, and her court attendant testified the Luus never appeared in court.

Judge Moisan testified Sobel and Voogt met with her in chambers and

requested to waive the appearance of the Luus.        Judge Moisan indicated

Sobel assured her the Luus spoke English.        She recalled she signed the

sentencing order based on the written plea without requiring the Luus to

appear in court.

      The postconviction relief court found the Luus received ineffective

assistance of counsel and vacated the judgment and sentence. The district

court specifically found Sobel was ineffective by allowing the Luus to enter

their pleas of guilty and to be sentenced without appearing in court and

without providing an interpreter for them.         Following the ruling, the

disciplinary board filed a multicount complaint against Sobel, alleging

various violations of the code of professional responsibility arising out of his

representation of the Luus and his testimony at the postconviction relief

hearing.

      II. Board Complaint.

      The board claims Sobel engaged in conduct involving dishonesty,

fraud, deceit, or misrepresentation by giving false testimony at the

postconviction relief hearing concerning the presence of the Luus and the

actions and conduct of Judge Moisan at the plea and sentencing hearing in

violation of DR 1–102(A)(1), (4), (5), and (6) and DR 7–102(A)(8) of the Iowa

Code of Professional Responsibility for Lawyers.     It asserts Sobel failed to

provide full disclosure to the Luus concerning the potential effect of joint
                                         8

representation in violation of DR 5–105(D), DR 7–102(A)(8), and DR 1–

102(A)(1), (5), and (6).    The board further claims Sobel failed to render a

complete accounting of client funds in violation of DR 9–102(B)(3), DR 7–

102(A)(8), and DR 1–102(A)(1), (5), and (6).         By failing to provide an

interpreter for the Luus in the criminal case, the board alleges Sobel engaged

in conduct prejudicial to the administration of justice in violation of DR 1–

102(A)(5).   This conduct also violated DR 1–102(A)(1) and (6).        The board

further claims Sobel violated the attorney-client privilege by turning over the

information provided to him by the Luus and documented on the

photographs to the county attorney without their consent in violation of

DR 4–101(B)(1) and DR 1–102(A)(1), (5), and (6). Finally, the board contends

Sobel    engaged   in     conduct   involving   dishonesty,   fraud,   deceit,   or

misrepresentation by misrepresenting to the Luus that their case would not

be made public in violation of DR 1–102(A)(4). It also alleged this conduct

violated DR 1–102(A)(1), (5), and (6).       The commission found the board

established the violations described in the complaint. It recommended Sobel

be suspended from the practice of law for six months.

        III. Scope of Review.

        We review attorney disciplinary proceedings de novo.      Iowa Supreme

Ct. Bd. of Prof’l Ethics & Conduct v. Bernard, 653 N.W.2d 373, 375 (Iowa

2002). We are not bound by the findings made by the commission, but give

them weight. Id.

        IV. Violations.

        The violations alleged by the board cover Sobel’s conduct in

representing the Luus in the criminal proceeding and his subsequent

conduct in testifying at the postconviction relief action.         We begin by

addressing the board’s claim that Sobel was dishonest, deceitful, and

fraudulent when he (1) represented under oath at various times during the
                                         9

postconviction relief action that the Luus appeared in court before Judge

Moisan for the plea and sentence, (2) said he had expressed the need for an

interpreter at the plea and sentence hearing, and (3) testified at the

postconviction relief hearing that the court questioned the Luus about an

interpreter.

      A. Misrepresentation and Dishonesty. The commission found the

testimony of Judge Moisan and her staff was an accurate account of what

occurred on November 22, 2002, when the plea of guilty was entered and the

sentences were imposed. Consequently, it concluded Sobel was untruthful

in   expressing   his   contrary    account   of   the   proceedings    during   the

postconviction relief action.      While we agree Judge Moisan and her staff

provided the most accurate account of the proceedings, the commission

failed to consider the possibility that Sobel could have, nevertheless,

expressed a conflicting account of the proceeding without engaging in

conduct involving dishonesty, fraud, deceit, or misrepresentation.

      We begin by recognizing the existence of ample research showing that

a person’s memory of events can be subject to error and distortion based on

factors unrelated to intent or purpose to be untruthful.               See Daniel L.

Schacter, The Seven Sins of Memory: How the Mind Forgets and Remembers

4–5 (2001) (highlighting seven main reasons for memory failures); Daniel L.

Schacter & Elaine Scarry, Introduction to Memory, Brain, and Belief 2–3

(Daniel L. Schacter & Elaine Scarry eds. 2000) (“To the extent that beliefs are

defined by a subjective conviction about the truth of an assertion that

cannot be proven, then memory could be viewed as a type of belief . . . . And

because memory is a fundamentally constructive process that is sometimes

prone to error and distortion, it makes sense that such beliefs are

occasionally misguided.”); Deborah Davis & William C. Follette, Foibles of

Witness Memory for Traumatic/High Profile Events, 66 J. Air L. & Com. 1421,
                                        10

1439–1544 (2001) [hereinafter Davis & Follette] (discussing failures in the

acquisition,   storage,   and   retrieval    of   memories   that   may   lead   to

inaccuracies). Inaccurate memory can result from human failures encoding,

storing, or retrieving information from the brain. Davis & Follette at 1436.

Thus, the inability of a person to accurately recall an event does not

necessarily lead to the conclusion that the person’s inaccurate recollection is

an expression of dishonesty or deceit. Generally, misrepresentation requires

intent to deceive to support an ethical violation. Iowa Supreme Ct. Bd. of

Prof’l Ethics & Conduct v. Moorman, 683 N.W.2d 549, 553 (Iowa 2004).

      In this case, no record was made of the court proceeding. The event

that was the subject of recall for all witnesses occurred two years before the

postconviction relief action and nearly six years before the disciplinary

hearing. Clearly, the passage of time presented challenges to the ability to

recall the event. The prosecuting attorney recalled the Luus were present,

but could not recall if they were actually in the courtroom or remained

outside the courtroom. He also testified he could not remember a time when

he was involved in a criminal case when the defendant did not appear for

sentencing.    Importantly, the prosecuting attorney was convinced at one

point in the postconviction relief action that the Luus were in the courtroom

and were questioned by the judge.

      Considering all the facts and circumstances, we conclude the board

failed to prove by a convincing preponderance of the evidence that the

inaccurate statements by Sobel during the postconviction relief proceeding

were made with an intent to deceive or to be dishonest. Our prior cases have

only defined a convincing preponderance of the evidence as a level of proof

between a preponderance of the evidence and evidence beyond a reasonable

doubt. Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Miller, 568 N.W.2d
665, 666 (Iowa 1997).      This standard, however, necessarily requires no
                                       11

substantial doubt about the correctness of the conclusion drawn from the

evidence.     See In re C.B., 611 N.W.2d 489, 492 (Iowa 2000) (referring to

“clear and convincing evidence” standard).

         As to the specific element of intent to deceive that is required to be

proven before an attorney can violate the ethical prohibition of engaging in

conduct involving misrepresentation and dishonesty, we are not convinced

on our de novo review that the record establishes sufficient proof to support

the violation. While it is possible Sobel may have intended to misrepresent

the truth, it is just as likely his recollection was inaccurate in the same way

the prosecutor seemed to inaccurately recall the proceedings.        The Luus

were present in the courthouse, and a discussion did occur between the

attorneys and the judge concerning the Luus’ appearance in court.

Considering the passage of time and the number of court appearances made

by busy attorneys, Sobel could have simply inaccurately recalled the event or

otherwise formulated an inaccurate, yet honest, account of the event. While

the record supports no substantial doubt that Sobel’s account of the plea

and sentencing proceeding was inaccurate, it does not supply the same level

of confidence that Sobel intended to be deceptive in his recollection of the

event.

         B. Remaining Violations.     The remaining violations can largely be

grouped into a series of misunderstandings and miscommunications

between Sobel and the Luus.         On the charge of failing to make a full

disclosure of the effects of joint representation in a criminal case, Sobel

maintained he fully explained the issue of joint representation to the Luus,

while David Luu believed the issue was never discussed, and Cindy Luu

could not recall.     On the charge of violating the attorney-client privilege,

Sobel maintained he believed the Luus understood that the information he

provided to the county attorney after the sentencing was part of the
                                      12

cooperation agreement, while the Luus claimed they did not understand the

cooperation agreement. On the charge of misrepresenting the public nature

of the criminal case, Sobel maintained he told the Luus he would pursue

certain action to keep the case out of the news, while the Luus believed

Sobel told them the case would be private.

      In each instance, the commission either found the Luus were not fully

informed and did not understand the issue underlying each allegation due to

the inadequate communication between Sobel and the Luus or found the

Luus’ testimony to be more credible than the testimony of Sobel.        Under

either case, the commission found violations occurred.

      We agree Sobel’s failure to obtain an interpreter to assist in adequately

communicating with the Luus was at the center of the dispute in nearly all of

the charges. Yet, Sobel had represented the Luus on many occasions in the

past, and he believed he was able to adequately communicate with them

without an interpreter.    The prosecuting attorney and the conservation

officer from the DNR also believed they effectively communicated with the

Luus on those occasions they met with them during the course of the

criminal proceeding. Although Sobel’s judgment concerning the effectiveness

of his communication may have been wrong, an error in judgment or mere

negligence by an attorney is not a basis for discipline. Comm. on Prof’l Ethics

& Conduct v. Bitter, 279 N.W.2d 521, 526 (Iowa 1979) (recognizing

disciplinary rules relating to misconduct do not apply to actions based on

mere negligence); see Moorman, 683 N.W.2d at 551–52 (“Neglect is more than

ordinary negligence and usually involves multiple acts or omissions.”).

Importantly, other people involved in the case who had contact with the

Luus similarly believed they understood the proceedings.           We cannot

conclude the judgment formed by Sobel that he could adequately

communicate with the Luus without an interpreter, even if later found to be
                                     13

wrong, was the type of conduct that reflects adversely on the fitness of an

attorney to practice law.   Thus, the violations based on Sobel’s failure to

obtain an interpreter cannot be sustained. Sobel believed he had adequately

communicated the problem of joint representation, the terms of the plea and

cooperation agreement, and the risks of public disclosure of the case. Even

if his judgment was wrong, it did not make his conduct in representing the

Luus without the aid of an interpreter unethical.

      Additionally, those violations found by the commission that essentially

required the commission to accept the testimony of the Luus that the

conversations and representations by Sobel never occurred or did not occur

as Sobel described cannot be sustained. Sobel testified he properly advised

the Luus contrary to the complaints made against him by the Luus. To the

extent the Luus denied the advice was given or the relevant communications

did not occur as Sobel claimed, we recognize the Luus had a motive to deny

the conversations and claim confusion and misinformation about the

proceedings after sentencing was imposed. The Luus had a motive to deny

the conversations took place not only to “save face” in their community once

the case became public, but also to support their subsequent belief that the

sentence was too harsh. Of course, we recognize Sobel would have also had

a motive to falsely deny the Luus’ claims to avoid the consequences of ethical

misconduct. Yet, the Luus’ testimony was not strong enough to support the

violations found by the commission. In addition to their possible motives,

the confusion and lack of understanding urged by the Luus clearly

diminished the weight of their testimony about the existence of certain

conversations and the accuracy of Sobel’s representations during the

conversations.   To the extent Sobel contributed to the confusion and

misunderstanding experienced by the Luus, we have already concluded any
                                      14

error in judgment by Sobel in failing to utilize the assistance of an

interpreter does not support discipline.

      Nevertheless, the board did establish Sobel failed to provide written

notice of fees he withdrew from the $2000 retainer provided by the Luus and

deposited in his trust account. DR 9–102(B)(3) requires lawyers to not only

maintain complete records of all funds delivered to the lawyer, but to also

render an accounting to the client.    We have interpreted this provision to

require lawyers who accept advance fee payments to “notify their clients in

writing of the time, amount, and purpose of any withdrawal of the fee.” Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Apland, 577 N.W.2d 50, 59

(Iowa 1998).

      Sobel asserted he provided the Luus with an oral explanation of the

fees withdrawn from the retainer. He also argued the retainer was not an

advance fee payment subject to the rule because he had earned the fee by

the time the retainer was paid.

      The accounting rules set out in Apland require notice of withdrawal of

the fee to be in writing. Id. Additionally, Sobel acknowledged he had not

earned the entire retainer at the time it was received.     Accordingly, we

conclude Sobel violated DR 9–102(B)(3).

      V. Discipline.

      Consistent with our prior cases, we discipline Sobel by imposing a

public reprimand. See Apland, 577 N.W.2d at 60; Comm. on Prof’l Ethics &

Conduct v. Garretson, 515 N.W.2d 25, 28 (Iowa 1994) (stating failure to

render accounting for legal services warrants public reprimand).
                                     15
      VI. Conclusion.
      We publicly reprimand Sobel for failing to render a proper written

accounting for legal services.   Costs of the action shall be taxed to Sobel

pursuant to rule 35.26(1).

      PUBLIC REPRIMAND.

      All justices concur except Streit and Wiggins, JJ., who take no part.